Citation Nr: 0914560	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  04-38 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for a neck condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel





INTRODUCTION

The Veteran had active service from April 1970 through April 
1972, and from December 1991 through September 1992, with 
additional, not yet verified, Army National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for both bilateral 
hearing loss and a neck condition. This matter was remanded 
in April 2008.  Regretfully, the remand orders were not 
adequately complied with.  As such, these claims are not yet 
ready for final adjudication.

Entitlement to service connection for either of the Veteran's 
claimed disabilities requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). In 
this case, the question is whether the Veteran's claimed 
disabilities were incurred in service. Active service 
includes active duty, any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty for 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in the line of 
duty. 38 C.F.R. § 3.6.

The service treatment records have been thoroughly reviewed 
to assess whether the Veteran's hearing loss and/or cervical 
spine disabilities were incurred in a period of

active duty, ACDUTRA, or INACDUTRA. Within the three 
envelopes of records are, among other things, an April 1981 
report showing left sided hearing loss, a May 1998 cervical 
spine series showing degenerative disc disease at C5-C6 with 
bony spurring, an August 2000 excuse for absence from drill 
duty due to a neck disability, and a September 2002 physical 
profile for "status post anterior fusion of the cervical 
spine." There is no indication in the claims folder, however, 
of the Veteran's periods of ACDUTRA or INACDUTRA. An Army 
National Guard Current Annual Statement, prepared in November 
2000, shows the Veteran earned active duty points at some 
point each year from 1980 through 1984, in 1987, 1988, 1989, 
1992, from 1993- 1998, and in 2000. 

In April 2008, these claims were remanded so that the RO 
could verify the Veteran's service.  The April 2008 PIES 
request did in fact ask for verification of "all periods of 
service."  The May 2008 response, however, verified only the 
periods of active duty.  This information was part of the 
claims folder prior to the remand.  The necessary information 
involves the Veteran's period of ACDUTRA and INACDUTRA.

Also in April 2008, the Appeals Management Center (AMC) 
submitted a request to the Alabama National Guard Adjutant 
General.  The requested verification of all periods of 
service, including verification of ACDUTRA.  The Alabama 
National Guard replied with copies of the Veteran's DD-214's, 
and his National Guard Record of Service forms.  These 
documents establish that the Veteran was in the Alabama Army 
National Guard for the year immediately following his April 
1972 discharge from the regular Army, from October 1979 
through April 1985, from February 1986 through March 1988, 
and from October 1991 through December 2002.  There is no 
indication whatsoever of the Veteran's dates of ACDUTRA and 
INACDUTRA.  Because the November 2000 National Guard 
statement shows active duty points earned, and because the 
service treatment records show treatment for both claimed 
disabilities, it is imperative for VA to know which dates 
were ACDUTRA and INACDUTRA, so that a fair determination can 
be made as to whether the Veteran's claims can be granted.  

The dates of the Veteran's periods of National Guard ACDUTRA 
and INACDUTRA are relevant to his service connection claims 
and are, or should be, a matter of federal record. VA has an 
obligation under 38 C.F.R. § 3.159(c)(2), (3) to pursue this 
information until a responsible custodian of such records 
reports that they are unavailable, or VA can reasonably 
conclude that any further effort to obtain them would be 
futile. National Guard records are maintained by the 
personnel office of the Service National Guard Center where 
the Veteran served. An alternative source for this 
information is the National Personnel Records Center (NPRC). 
See Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M-21-1, Part III, Ch. 4, § 4.01(b)(1)(c), 
Change 131 (February 25, 2005). 

This information was clearly requested in the April 2008 
Board remand; however, the claims folder remains without 
these essential facts.  If any action required by a remand is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken. While the 
Board regrets the delay, another remand is required. See 
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's National Guard 
ACDUTRA and INACDUTRA service dates, from 
the Service National Guard Center where 
the Veteran served, by the National 
Personnel Records Center (NPRC) in St. 
Louis, Missouri, or through other official 
channels, as necessary. Document all 
efforts made in connection with this 
request. 

2.  Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




